Citation Nr: 1611108	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  05-41 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to July 31, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2000 to January 2003.

This matter came to the Board of Veterans' Appeals (Board) from a March 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2012 and May 2014 for further development.  The Veteran testified at a hearing before the Board at the RO (Travel Board) in March 2012 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2012 Board remand, the Veteran was provided a VA examination in September 2013 to assess her claim for service connection for headaches.  The Board previously found that the opinion provided in that examination report was inadequate as it was based on incorrect factual findings.  The examiner noted "one episode of headache during service.  No other supporting records after 2001 show the Veteran having headaches through the years."  However, various service treatment records show complaints of headaches.  The Board remanded for an addendum opinion in May 2014.  That opinion was provided in August 2014.  The examiner noted the instances of headaches in service.  However, the examiner did not address the reports of headaches in the October 2003, October 2005, and September 2006 examination reports.  These examination reports note assessments of migraine headaches and stress headaches.  Essentially, the Veteran is alleging a continuity of symptomatology since leaving service in January 2003.  However, the addendum medical opinion in August 2014 did not address the post-service notations of headaches.

The claim for TDIU prior to July 31, 2009, is inextricably intertwined with the service connection issue on appeal.  The RO should reconsider this issue after development and reconsideration of the service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the VA examiner who conducted the September 2013 VA examination for an addendum report/opinion if available, otherwise the opinion must be sought from a similarly qualified provider to determine the nature, extent and etiology of any headache disorder that may be present.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.

Based on the review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any headache disorder that may be present is etiologically related to the Veteran's active duty.  The examiner must discuss the notation of headaches present in the VA examination reports from October 2003, October 2005, and September 2006.

The examiner should offer a rationale for any opinion.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

2.  After completion of the above and any additional development which may be deemed necessary, review the expanded record and readjudicate the service connection claim and determine whether TDIU prior to July 31, 2009 is warranted.  Issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




